Case 7:20-cv-00376 Document1 Filed on 11/19/20 in TXSD Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION
CHRISTELLA MORALES §
§
VS. §
§ CIVIL ACTION NO.:
§ (DIVERSITY)
SAM’S WEST, INC. D/B/A SAM’S §
CLUB A/K/A SAM’S #8250 AND §

PHILLIP MARTINEZ §

NOTICE OF REMOVAL OF ACTION UNDER
28 U.S.C. § 1441(B) (DIVERSITY)

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that Defendant, Sam’s East, Inc., incorrectly named
“Sam’s West, Inc. d/b/a Sam’s Club a/k/a Sam’s #8250 hereby removes to this Court the state
court action described below.

1. On October 15, 2020, an action was commenced in the County Court at Law No.
1, of Hidalgo County, Texas, entitled, Christella Morales vs. Sam’s West Inc., d/b/a Sam’s Club
a/k/a Sam’s Club #8250 and Phillip Martinez., in Cause Number CL-20-3850-A. A copy of the
suit is attached hereto as Exhibit A.

2. The first date upon which Defendant, Sam’s East, Inc., received a copy of the said
complaint was October 23, 2020, when Defendant was served with a copy of the said complaint
and a citation from the said State Court. A copy of the citation issued to Defendant Sam’s East,
Inc.is attached hereto as Exhibit B. In accordance with Local Rule 81, the following constitutes
all of the executed process, pleadings, and orders served upon Plaintiff and Defendant in this
action:

A) Plaintiffs Original Petition;

B) Copy of Citation issued to Defendant Sam’s East, Inc.;

C) Copy of Citation issued to Defendant Phillip Martinez;

D) Docket Sheet — State Court;

E) Plaintiff's First Amended Original Petition

F) Defendant Sam’s East, Inc.’s Original Answer, Affirmative Defenses and Special
Exceptions to Plaintiffs Original Petition, and Requests for Disclosure;
Case 7:20-cv-00376 Document1 Filed on 11/19/20 in TXSD Page 2 of 6

G) Defendant Phillip Martinez’ Original Answer, Affirmative Defenses and Special
Exceptions to Plaintiff's Original Petition, and Requests for Disclosure;

H) Defendant Sam’s East, Inc.’s Request for Jury Trial;

I) Defendant Phillip Martinez’ Request for Jury Trial;

J) Order Setting Hearing on Defendant Sam’s East, Inc.’s Special Exceptions;

kK) Order Setting Hearing on Defendant Phillip Martinez’ Special Exceptions;

L} Order Granting Defendant Sam’s East, Inc.’s Special Exceptions;

M) Order Granting Defendant Phillip Martinez’ Special Exceptions;

In addition and in accordance with the Local Rule, Defendant includes a copy of the
Camron County District Clerk’s docket sheet of the state court matter a copy of which is
attached hereto as Exhibit D.

3. This action is a civil action of which this Court has original jurisdiction under 28
U.S.C. §1332, and is one which may be removed to this Court by Defendant pursuant to the
provisions of 28 U.S.C. §1441(b) in that it is a civil action wherein the matter in controversy
exceeds the sum of $75,000.00, exclusive of interest and costs, and is between citizens of
different states. On October 23, 2020, Plaintiff served upon Defendant, Plaintiff's Original
Petition, a copy of which is attached hereto as Exhibit A. In this Original Petition, Plaintiff
plead that she seeks only monetary relief over $100,000.00 including damages of any kind,
penalties, costs, expenses, pre-judgment interest and attorney fees. As such, the amount in
controversy is in excess of $75,000.00, and removal is appropriate pursuant to 28. U.S. §
1441(b).

4, Defendant is informed and believes that Plaintiff was and still is a citizen of the
State of Texas and resides in Hidalgo County.

5. Defendant, Sam’s East, Inc., was, at the time of the filing of this action, and still is
a corporation incorporated under the laws of the State of Delaware, having its principal place of
business in the State of Arkansas, and has been served summons and complaint in this action.

6. Copies of all pleadings, process, orders and other filings in the state-court suit are
attached to this notice as required by 28 U.S.C. §1446(a).

% Venue is proper in this district under 28 U.S.C. §1441(a) because the state court
where the suit has been pending is located in this district.

8. Defendant Phillip Martinez (“Martinez”) was improperly joined as a party in state

court solely to try and defeat diversity jurisdiction. Plaintiff has no reasonable possibility of
Case 7:20-cv-00376 Document1 Filed on 11/19/20 in TXSD Page 3 of 6

recovering against Martinez for any of the claims made in Plaintiff's Original Petition.
Accordingly, the improper joinder of Martinez does not destroy diversity and removal is proper.

9. Improper joinder does not destroy diversity and applies when a plaintiff does not
have a valid cause of action against the non-diverse defendant. The doctrine of improper joinder
prevents plaintiffs from defeating federal diversity jurisdiction simply by naming non-diverse
defendants. Salazar v. Allstate Tex. Lloyd’s, Inc., 455 F. 3d 571, 574 om Cir. 2006).

10. Under Texas law, an employee of a company is not personally liable for the acts
of negligence committed during the course and scope of employment unless it is shown that the
employee owes an independent duty of reasonable care to the injured party apart from the
employer’s duty. Leit v. Hornsby, 935 S.W. 2d, 114, 117 (Tex. 1996). Federal courts have
repeatedly held that employees who have been sued individually are not properly joined parties
and do not defeat diversity jurisdiction because they do not owe and independent duty of
reasonable care. See Bourne v. Wal-Mart Stores, Inc., 582 F. Supp. 2d 828 (E.D. Tex. 2008)
(assistant manager was improperly joined and did not defeat diversity jurisdiction); Solis v. Wal-
Mart Stores E., L.P., 617 F. Supp. 2d 476, 481 (S8.D. Tex. 2008) (department manager who was
allegedly responsible for the aisle where plaintiff fell did not owe an independent duty to
plaintiff); McKinney v. Home Depot, USA, Inc., 2006 WL 2947324 (N.D. Tex. Oct. 13, 2006)
(plaintiff failed to allege that the store manager owed an independent duty to the plaintiff); Allen
v. Home Depot U.S.A., 2004 WL 2270001 (W.D. Tex. Oct. 6, 2004) (no possibility of recovery
against store manager acting in the course and scope of his employment); Palmer v. Wal-Mart
Stores, Inc., 65 F. Supp. 2d 564 (S.D. Tex. 1999) (store manager did not owe plaintiff “any
independent duty of reasonable care, apart from that which his employer owed any store
patron”).

11. ‘In this case, Plaintiff's allegations affirmatively show Martinez was an employee
of Sam’s who was acting in the course and scope of his employment, and alleges that both
Martinez and Sam’s are liable in failing to make safe a dangerous condition and failed to caution
patrons of the dangerous condition. Exhibit “A” paragraph V. Plaintiff only alleges Martinez is
the Club’s manager and sues under the theory of Respondeat Superior. Exhibit “A” paragraph
VI. Notably, plaintiff fails to allege that Martinez owed an independent duty to the plaintiff.
Therefore, lacking any allegations demonstrating an independent duty of care, Plaintiff's

complaint does not state a claim against Martinez, and the lack of an independent duty to
Case 7:20-cv-00376 Document1 Filed on 11/19/20 in TXSD Page 4 of 6

plaintiff would determine that joinder of Martinez was improper on the face of the pleadings.
Leitch v. Hornsby, 935 S.W. 2d 114, 117 (Tex. 1996). Therefore, Martinez is improperly joined
and should not be considered for purposes of diversity jurisdiction.

12. Defendant will promptly file a copy of this notice or removal with the clerk of the
state court where the suit has been pending.

13. Plaintiff did demand a jury in the state court suit. Defendant likewise demands a
jury in the federal court suit.

14. ‘For the foregoing reasons, Defendant asks the Court to remove the suit to The

United States District Court, Southern District of Texas, McAllen Division.

DATED: November 19, 2020
Respectfully Submitted,
DAW & RAY, L.L.P.

/s/_ Jaime A. Drabek
JAIME A. DRABEK

State Bar No. 06102410
Federal ID No. 8643
RICARDO G. BENAVIDES
State Bar No. 24031735
Federal ID No. 32205
ROBERTO CANTU JR.
State Bar No. 24039518
Federal ID No. 3579145
JACOB T. CASSO

State Bar No. 24116178
Federal ID No. 3509760
3900 N. 10" St, Suite 950
McAllen, Texas 78501
Telephone: (956) 687-3121
Facsimile: (956) 686-3188
Email: jdrabek@dawray.com
Email: rbenavides(@dawray.com
Email: reantu@dawray.com
Email: jcasso@dawray.com

ATTORNEYS FOR DEFENDANT,
SAM’S EAST, INC.

 
Case 7:20-cv-00376 Document1 Filed on 11/19/20 in TXSD Page 5 of 6

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing instrument has been
forwarded to all counsel of record by electronic mail on this the 19" day of November, 2020, to-
wit:

Felipe Garcia, Jr.

LAW OFFICE OF FELIPE GARCIA, JR.

201 East University Drive

Edinburg, Texas 78539

Telephone: (956) 386-1900
Facsimile: (956) 386-1922

Email: fgjr@hotmail.com

/s/ Jaime A. Drabek
Jaime A. Drabek
Case 7:20-cv-00376 Document1 Filed on 11/19/20 in TXSD Page 6 of 6

THE STATE OF TEXAS §

§
COUNTY OF HIDALGO §

AFFIDAVIT

BEFORE ME, the undersigned authority, on this day personally appeared Roberto

Cantu, Jr. of McAllen, Hidalgo County, Texas, who being by me duly sworn, deposes and says

that he is an attorney for Defendant in the present cause filed by Christella Morales; that he has

been authorized to make this Affidavit; and that he has read the foregoing Notice of Removal

and knows the contents thereof, and that the matters and facts therein contained are true and

correct.

FURTHER AFFIANT SAYETH NOT.

ff

ie

“i

Roberto Cantu, ., AFFIANT

 

SWORN TO AND SUBSCRIBED before me on this | hay of \D Vé ml YALL, 2020.

 

 

 

    
 
  

yvilly

4 LIZABETH GARZA
Se Pugs E c, State of Texas

s9r ) “2é Notary Publi
zis PC 25 Comm. Expires 05-29-2022
NEGF Notary ID 1036241-2

WZ © OF
“in

 

cl | np. Aue a

NOTARY PUBLIC IN AND FOR
THE STATE OF TEXAS
